

114 S430 IS: Protecting Children from Electronic Cigarette Advertising Act of 2015
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 430IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Mrs. Boxer (for herself, Mr. Blumenthal, Mr. Brown, Mr. Durbin, Mr. Markey, Mr. Merkley, Mr. Nelson, Mr. Schumer, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the marketing of electronic cigarettes to children, and for 
			    other purposes.
1.Short titleThis Act may be cited as the Protecting Children from Electronic Cigarette Advertising Act of 2015.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)According to the Food and Drug Administration, because electronic cigarettes have not been fully studied, consumers currently do not know—(A)the potential risks of electronic cigarettes when used as intended;(B)how much nicotine or other potentially harmful chemicals are being inhaled during use; or(C)if there are any benefits associated with using these products.(2)Most electronic cigarettes contain widely varying levels of nicotine, which is a highly addictive drug that impacts the cardiovascular system and can be lethal when delivered in high doses.(3)According to the Surgeon General, adolescents are particularly vulnerable to the adverse effects of nicotine and adolescent exposure to nicotine may have lasting adverse consequences for brain development.(4)Use of electronic cigarettes has risen in youth according to a study by the Centers for Disease Control and Prevention that was released in November 2014, which found that in two years, from 2011 to 2013, the percentage of middle and high school students who had ever used electronic cigarettes tripled.(5)Electronic cigarette use may lead children to become addicted to nicotine and could be a gateway to various tobacco products.(6)Marketing of electronic cigarettes to youth is occurring in the form of advertising using cartoons and sponsorships of events popular with youth such as concerts and sporting events.(7)According to a study published in June 2014 in the journal Pediatrics, youth exposure to television advertisements for electronic cigarettes increased by 256 percent during the 2011 to 2013 period, exposing 24,000,000 children to such advertisements.(b)Sense of CongressIt is the sense of Congress that the Federal Trade Commission should prohibit the advertising, promoting, and marketing in commerce of electronic cigarettes to children as an unfair or deceptive act or practice, in order to protect the health of the youth of the United States.3.Prohibition on marketing of electronic cigarettes to children(a)Electronic cigarette defined(1)In generalExcept as provided in paragraph (2), in this section, the term electronic cigarette means any electronic device that delivers nicotine, flavor, or other chemicals via a vaporized solution to the user inhaling from the device, including any component, liquid, part, or accessory of such a device, whether or not sold separately.(2)ExceptionIn this section, the term electronic cigarette shall not include any product that—(A)has been approved by the Food and Drug Administration for sale as a tobacco cessation product or for other therapeutic purposes; and(B)is marketed and sold solely for a purpose approved as described in subparagraph (A).(b)Prohibition(1)In generalNo person may advertise, promote, or market in commerce in a State described in paragraph (2) an electronic cigarette in a manner that—(A)the person knows or should know is likely to contribute towards initiating or increasing the use of electronic cigarettes by children who are younger than 18 years of age; or(B)the Federal Trade Commission determines, regardless of when or where the advertising, promotion, or marketing occurs, affects or appeals to children described in subparagraph (A).(2)Covered StatesA State described in this paragraph is a State in which the sale of an electronic cigarette to a child who is younger than 18 years of age is prohibited by a provision of Federal or State law.(c)Enforcement by
		Federal Trade Commission(1)Unfair or
 deceptive act or practiceA violation of subsection (b)(1) shall be treated as a violation of a rule defining an unfair or deceptive act or practice described under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of
		Commission(A)In
 generalThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.(B)Privileges and
 immunitiesAny person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(C)RulemakingThe Federal Trade Commission shall promulgate standards and rules to carry out this section in accordance with section 553 of title 5, United States Code.(d)Enforcement by
			 States(1)In
 generalIn any case in which the attorney general of a State has reason to believe that an interest of the residents of the State has been or is threatened or adversely affected by the engagement of any person subject to subsection (b)(1) in a practice that violates such subsection, the attorney general of the State may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States—(A)to enjoin further violation of such subsection by such person;(B)to compel compliance with such subsection;(C)to obtain damages, restitution, or other compensation on behalf of such residents;(D)to obtain such other relief as the court considers appropriate; or(E)to obtain civil penalties in the amount determined under paragraph (2).(2)Civil
 penalties(A)CalculationFor purposes of imposing a civil penalty under paragraph (1)(E) with respect to a person who violates subsection (b)(1), the amount determined under this paragraph is the amount calculated by multiplying the number of days that the person is not in compliance with subsection (b)(1) by an amount not greater than $16,000.(B)Adjustment for
 inflationBeginning on the date on which the Bureau of Labor Statistics first publishes the Consumer Price Index after the date that is 1 year after the date of the enactment of this Act, and annually thereafter, the amounts specified in subparagraph (A) shall be increased by the percentage increase in the Consumer Price Index published on that date from the Consumer Price Index published the previous year.(3)Rights of
			 Federal Trade Commission(A)Notice to
			 Federal Trade Commission(i)In
 generalExcept as provided in clause (iii), the attorney general of a State shall notify the Federal Trade Commission in writing that the attorney general intends to bring a civil action under paragraph (1) not later than 10 days before initiating the civil action.(ii)ContentsThe notification required by clause (i) with respect to a civil action shall include a copy of the complaint to be filed to initiate the civil action.(iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by clause (i) before initiating a civil action under paragraph (1), the attorney general shall notify the Federal Trade Commission immediately upon instituting the civil action.(B)Intervention by
 Federal Trade CommissionThe Federal Trade Commission may—(i)intervene in any civil action brought by the attorney general of a State under paragraph (1); and(ii)upon intervening—(I)be heard on all matters arising in the civil action; and(II)file petitions for appeal of a decision in the civil action.(4)Investigatory
 powersNothing in this subsection may be construed to prevent the attorney general of a State from exercising the powers conferred on the attorney general by the laws of the State to conduct investigations, to administer oaths or affirmations, or to compel the attendance of witnesses or the production of documentary or other evidence.(5)Preemptive
 action by Federal Trade CommissionIf the Federal Trade Commission institutes a civil action or an administrative action with respect to a violation of subsection (b)(1), the attorney general of a State may not, during the pendency of such action, bring a civil action under paragraph (1) against any defendant named in the complaint of the Commission for the violation with respect to which the Commission instituted such action.(6)Venue; service
 of process(A)VenueAny action brought under paragraph (1) may be brought in—(i)the district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code; or(ii)another court of competent jurisdiction.(B)Service of
 processIn an action brought under paragraph (1), process may be served in any district in which the defendant—(i)is an inhabitant; or(ii)may be found.(7)Actions by other
			 State officials(A)In
 generalIn addition to civil actions brought by attorneys general under paragraph (1), any other officer of a State who is authorized by the State to do so may bring a civil action under paragraph (1), subject to the same requirements and limitations that apply under this subsection to civil actions brought by attorneys general.(B)Savings
 provisionNothing in this subsection may be construed to prohibit an authorized official of a State from initiating or continuing any proceeding in a court of the State for a violation of any civil or criminal law of the State.(e)ConstructionNothing in this section shall be construed to limit or diminish the authority of the Food and Drug Administration to regulate the marketing of electronic cigarettes, including the marketing of electronic cigarettes to children.(f)Relation to State lawThis section shall not be construed as superseding, altering, or affecting any provision of law of a State, except to the extent that such provision of law is inconsistent with the provisions of this section, and then only to the extent of the inconsistency.